Citation Nr: 1139327	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-13 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, a major depressive disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome and a neurological condition.

4.  Entitlement to service connection for a left wrist disability, to include carpal tunnel syndrome and a neurological condition.

5.  Entitlement to service connection for a right lower extremity disability, to include a neurological condition.

6.  Entitlement to service connection for a left lower extremity disability, to include a neurological condition.

7.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1970, including service in the Republic of Vietnam, from April 1, 1969, to November 30, 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005, May 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.

In the interest of clarity, the Board deems it necessary to address the procedural posture of the Veteran's acquired psychiatric disorder claim.  A September 2005 rating action declined to reopen the Veteran's claim of service connection claim for psychiatric disability.  With a January 2006 statement, the Veteran provided the RO with a relevant March 2006 private psychiatric record, which the RO deemed a new claim seeking service connection for an acquired psychiatric disorder.  In May 2007, the RO again declined to reopen the service connection claim and the Veteran perfected appellate review of this determination.  The Board notes that, although the January 2006 submission was not a notice of disagreement (NOD) with the September 2005 rating action, the submission was received prior to the expiration of the appellate period for this RO determination and contained new and material evidence pertaining to the claim.  See 38 C.F.R. § 3.156(b) (2010); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2005 rating action is the proper rating action on appeal, with respect to the acquired psychiatric disorder claim.  

An unappealed October 1996 rating action is the most recent rating action denying the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD.  However, since this most recent final denial, VA has implemented a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for PTSD can be substantiated under 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Because the Veteran's PTSD claim is based on a substantive right created by a statutory or regulatory provision that did not exist at the time of the prior final denial the adjudication of this claim is not a "reopening" of the first.  Further, based on the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the board has recharacterized the Veteran's service connection claim for PTSD as reflected on the title page.  

The issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the Veteran's statements at his July 2008 VA examination but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for (I) right and left wrist disabilities, to include carpel tunnel syndrome and a neurological condition and (II) right and left lower extremity disabilities, to include a neurological condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed acquired psychiatric disorder, to include an anxiety disorder, a major depressive disorder and PTSD.  

2.  The Veteran's account of in-service stressors is credible and generally supported by information from the U.S. Army and Joint Services Records Research Center.  

3.  Resolving all reasonable doubt in his favor, the competent medical evidence relates an acquired psychiatric disorder, to include an anxiety disorder, a major depressive disorder and PTSD, to the Veteran's military service.  

4.  Resolving all reasonable doubt in his favor, the competent evidence of record relates tinnitus to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include an anxiety disorder, a major depressive disorder and PTSD, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for an acquired psychiatric disorder, to include an anxiety disorder, a major depressive disorder and PTSD, and tinnitus.  As this represents complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Acquired Psychiatric Disorder Claim

The Veteran seeks service connection for an acquired psychiatric disorder, to include an anxiety disorder, a major depressive disorder and PTSD.  Specifically, the Veteran maintains that his current psychiatric symptomatology is related to coming under enemy mortar and small arms attack and being exposed to combat related casualties, while serving in the Republic of Vietnam.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

The above cited regulation provides, 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.

At the outset, the record confirms the Veteran's service in the Republic of Vietnam from April 1, 1969, to November 30, 1969, with Company C of the 307th Engineer, 3rd Brigade of the 82nd Airborne Division, and the Joint Services Records Research Center (JSSRC) confirmed that, during this period, the unit was subject to enemy mortar/missile and small arms attack.  Thus, given his generally consistent account of in-service stressors, the Board finds that the evidence of record strongly suggests that the Veteran was, in fact, exposed to such attacks and events.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Veteran's account of in-service stressor is therefore credible, and given the other evidence of record, the Board finds that his claimed in-service stressor has been sufficiently corroborated. 

Therefore, the determinative issue, and focus of the analysis to follow is whether there is sufficient evidence of a relationship between the Veteran's military service, to include confirmed stressor, and any acquired psychiatric disorder, to include an anxiety disorder, a major depressive disorder and PTSD.  

	Background

The Veteran's service treatment record is negative for any psychiatric treatments, complaints or diagnosis.  Further, neither the Veteran's June 1969 pre-induction or August 1970 separation examination note any psychiatric abnormality.  

In November 1991, a VA hospitalization record documents the Veteran's psychiatric hospitalization.  This record details the Veteran's psychiatric history, his account of stressors related to service in the Republic of Vietnam and current psychiatric findings.  Based on this evidence, the VA physician diagnosed the Veteran with major depression.  

During a July 1992 VA examination in July 1992, the Veteran reported his account of his psychiatric symptomatology, to include stressors related to service in the Republic of Vietnam.  The VA examiner diagnosed the Veteran with dysthymia, but provided no nexus opinion.  

Multiple VA treatment records, to include those dated from August 1990 to July 1992, document the Veteran's psychiatric related treatment.  Many of these records note the Veteran's account of in-service stressors and psychiatric symptoms.  In light of these factors, respective VA medical professionals diagnosed the Veteran with (I) depression and anxiety, as noted in a June 1991 treatment record, (II) an anxiety disorder, as reflected in a November 1991 treatment record, and (III) PTSD as reflected in a February 1992 treatment record.  Additionally, an August 1991 treatment record documents the Veteran's account of experiencing nightmares related to his service in the Republic of Vietnam and his diagnosis of anxiety and depression with PTSD components.  

A March 2006 statement from private physician, M. Brigononi, M.D., indicates that he treats the Veteran for psychiatric symptoms and details the medications utilized to manage this condition.  Then, citing the Veteran's account of symptomatology, to include stressors/events related to service in the Republic of Vietnam and current examination findings, Dr. Brigononi diagnosed the Veteran with PTSD.  

In an April 2006 statement from the Veteran's former spouse, C. S., she reports noticing the Veteran's psychiatric symptomatology, during their marriage.  C. S. provides an account of the Veteran frequently having nightmares and having hallucinations, which he stated were related to service in the Republic of Vietnam.  Ultimately, C. S. states that these symptoms negatively impacted their relationship and resulted in their divorce.  

As reflected in a November 2006 psychiatric treatment record, the Veteran continued to seek VA treatment for his condition.  At this time, the VA psychiatrist noted the Veteran's account of constantly reliving "Vietnam memories."  Based on these symptoms, relevant medical evidence and current examination findings, the VA psychiatrist diagnosed the Veteran with a major depressive disorder with psychotic features and an anxiety disorder not otherwise specified, but sought to rule out a PTSD diagnosis.  

At his May 2007 VA examination, the Veteran again recounted his in-service stressors and psychiatric symptomatology.  The VA examiner also noted his psychiatric treatment history and current examination findings to support a diagnosis of recurrent major depression.  Finally, the examiner opined that this diagnosis was not related to military service, as there was no indication of any in-service psychiatric complaints or treatment and a post-service treatment record stated that his psychiatric symptoms had their onset following a post-service physical injury.  

A December 2007 VA treatment record documents the Veteran's continued psychiatric treatment, to include his continued psychiatric symptomatology related to service in the Republic of Vietnam.  Upon noting the Veteran's current psychiatric symptoms and his relevant past medical history, the VA psychiatrist diagnosed a major depressive disorder with psychotic features and an anxiety disorder not otherwise specified.  

The Veteran was hospitalized at a VA medical facility, due to his psychiatric symptoms, in April 2011.  In addition to noting the Veteran's relevant psychiatric symptomatology and the course of his treatment, the VA physician diagnosed a major depressive disorder and PTSD.  The VA physician further noted that the Veteran's combat experiences were at least one factor related to these diagnoses.  

	Merits

As an initial matter, the Board finds the Veteran's account of in- and post-service psychiatric symptomatology to be competent and credible.  Indeed, to the extent the Veteran's statements merely provide an account of symptoms within his personal observation he is competent to detail such matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although his service treatment records are negative for any in-service psychiatric symptoms and/or treatment, the Veteran has provided a consistent account of psychiatric symptoms and the lay evidence of record is also generally consistent with the Veteran's account of psychiatric symptomatology.  Further, as previously noted, his claimed in-service stressor(s) has been sufficiently confirmed by JSRRC.  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  As the May 2007 VA examination opinion, tending to weigh against the claim, does not reflect adequate consideration of the Veteran's competent and credible account of symptomatology and/or his confirmed in-service stressors, the factual premise of the opinion is inaccurate, or at best incomplete.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  What is more, the VA examiner's opinion does not reflect sufficient independent medical reasoning and analysis to support the provided opinion, as the examiner simply recites the finding of another medical professional without any further explanation or detail, which also limits the probative value of the May 2007 VA examination.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Conversely, the March 2006 statement of private physician M. Brigononi, M.D. is highly probative evidence in support the claim.  In this statement, Dr. Brigononi provides the Veteran with a current diagnosis of PTSD and relates this diagnosis to his service in the Republic of Vietnam, to include at least in part his sufficiently confirmed stressor.  In isolation, Dr. Brigononi's status as the Veteran's treating physician accords his opinion no greater weight; nonetheless, because the provided positive statement was based on (I) acceptance of the Veteran's competent and credible account of in-service stressors and psychiatric symptomatology; (II) consideration and analysis of pertinent medical evidence and findings; and (III) the physician's medical expertise, the Board finds the March 2006 statement to have significant probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guerrieri.  Stated differently, the March 2006 statement, tending to support the Veteran's claim, provides clear medical reasoning and logic and is the most probative evidence as to the determinative matter at hand.  See Nieves-Rodriguez.  

Additionally, VA treatment records dated in February 1992, August 1991 and April 2011, also tend to weigh in favor of the Veteran's claim and are probative of the matter at hand.  Although no clear indication linking this diagnosis to military service or his claimed in-service stressors is provided, the February 1992 VA treatment record, provides a clear assessment of a VA medical professional that, given the his psychiatric symptomatology and relevant medical evidence/findings, the Veteran's psychiatric condition supported a diagnosis of PTSD.  The August 1991 VA treatment record shows a diagnosis of depression with PTSD components to the Veteran's service in the Republic of Vietnam, reflecting the opinion of a competent VA medical professional that the Veteran's psychiatric symptoms were, at least in part, congruent combat related PTSD.  The April 2011 VA hospitalization record lists the Veteran's combat experiences on Axis IV, which is utilized to report problems relating to the context in which a person's difficulties have developed; therefore, this record reasonably reflect the opinion of the VA physician that the Veteran's diagnosed PTSD was, at least in part, related to his claimed in-service stressor(s).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV).  The Board acknowledges that these records do not provide clear medical opinions relating the Veteran's diagnosed PTSD to his confirmed military stressors; nevertheless, when considered in light of all other evidence and in the context of the evidence citied, these records respectively reflect at least an arguable suggestion that competent VA physicians and medical professionals concluded that such nexus is present.  As such, the February 1992, August 1991 and April 2011 VA treatment records to provide evidence in support of the claim.  

In sum, the Veteran's reported in-service stressor has been corroborated and he has been diagnosed with PTSD on multiple occasions. Moreover, the most probative medical evidence of record relates diagnosed PTSD to the Veteran's military service, to include his confirmed stressor.  As such, the criteria to establish service connection for PTSD have been met and thus service connection is warranted.

As an aside, though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.

In the present matter, the Board has granted the Veteran's service connection claim for PTSD; however, the claims folder also documents respectively diagnosed anxiety and major depressive disorders.  As previously indicated, the Veteran has provided what the Board finds to be a credible account of psychiatric symptoms and his in-service stressor has been sufficiently confirmed.  Additionally, November 1991 and December 2007 VA hospital records, as well as VA psychiatric treatment records respectively dated in November 2006 and December 2007, reflect at least arguable opinions from respective VA medical professionals that the Veteran's psychiatric symptoms are related to service in the Republic of Vietnam, to include claimed in-service stressor.  Given that there is no competent evidence of record distinguishing the symptoms between PTSD, an anxiety disorder and a major depressive disorder, the Board finds service connection for an anxiety disorder and a major depressive disorder is warranted.

Tinnitus Claim

The Veteran presently seeks service connection tinnitus.  Specifically, he maintains that his current tinnitus symptomatology is related to in-service acoustic trauma.  

The service treatment records are negative for any treatment, complaint and or diagnosis of tinnitus or any similar condition.  Further, neither the Veteran's June 1969 pre-induction or August 1970 separation examination note any diagnosis of tinnitus.  

The Veteran has submitted an October 2008 statement from private physician H. Santini-Oliviera, M.D. opined that based on his review of the Veteran's records that his tinnitus is related to acoustic trauma while serving in the Republic of Vietnam.  

The Board notes that the Veteran has provided a competent and credible account of in-service acoustic trauma.  Further, he has provided a generally consistent account of military noise exposure and related symptomatology, which the evidence of record tends to confirm, to include JSSRC records detailing his unit's activities and his military occupational specialty.  After considering his account of in-service noise exposure and relevant symptomatology with all other evidence of record, the Board finds the Veteran's lay report to be competent, credible and highly probative.  See Jandreau and Buchanan.  As such, the Board finds that the Veteran was exposed to in-service acoustic trauma. 

As previously noted, in any service connection claim, medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the only medical evidence addressing the determinative issue weighs in favor of the Veteran's claim.

Dr. Santini-Oliviera provides a clear medical opinion that the Veteran's in-service noise exposure likely caused his current tinnitus, based on (i) the physician's medical expertise; (ii) relevant medical records; and (iii) the Veteran competent and credible account of symptomatology, to include in-service noise exposure, making the opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  What is more, although courts have rejected the treating physician rule, the probative value of Dr. Santini-Oliviera's opinion is further enhanced when considered with the physician's knowledge and experience treating the claimed condition.  See Owens and Guerrieri.  Ultimately, the Board finds the March 2008 opinion of Dr. Santini-Oliviera to be the most probative medical opinion of record.

In sum, the evidence confirms the Veteran's diagnosis with tinnitus and his account of in-service acoustic trauma.  Further, the most probative medical evidence relates currently diagnosed tinnitus to his military noise exposure.  As such, service connection for tinnitus is warranted and, to this extent, the claim is granted.  


ORDER

Service connection for an acquired psychiatric disorder, to include an anxiety disorder, a major depressive disorder and PTSD, is granted.  

Service connection for tinnitus is granted.  


REMAND

In June 1991, the Veteran submitted a May 1991 Social Security Administration (SSA) examination report and his claims folder contains multiple SSA benefit summaries; however, while not definitive, this evidence of record suggests that his complete SSA folder has not been associated with the claims folder.  Further, the record does not reflect sufficient attempts by VA to obtain any SSA disability determinations and/or any relevant medical records generated in connection with the Veteran's claim for benefits.  VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to attempt to obtain SSA records. 

Additionally, the Veteran receives regular treatment for his claimed conditions.  However, aside from an April 2001 VA hospitalization record submitted by the Veteran, relevant VA treatment records, dated since August 2009, have not been associated with the claims folder.  Further, the record contains relevant private treatment records, suggesting the Veteran may also receive regular private treatment, but no records generated after June 2008 have been associated with the claims folder.  Under law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  For this reason as well, the claims must be remanded. 

The Board finds that the respective July 2008 and August 2009 VA examinations are not adequate for rating purposes.  The respective examination reports indicate the Veteran's diabetes mellitus, type II, had its onset approximately in the year 2008; however, in the "Diagnosis" section of each examination, the respective examiners indicate the Veteran does not have diabetes mellitus.  Significantly, both the July 2008 and August 2009 VA examination reports note wrist/hand and bilateral lower extremity symptoms that are attributable to diabetes mellitus, type II, and if accurate may support the Veteran's claims.  Nonetheless, given the internal inconsistencies of the respective examination reports, the Board finds that these examinations do not provide a basis to properly evaluate the Veteran's claims.  Thus, the Board must remand the claims as to obtain sufficient medical examinations and opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In an August 2009 rating decision, the RO denied the Veteran's service connection claim for diabetes mellitus, type II.  On a November 2009 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran expressed his disagreement with this determination.  The Board accepts his statement as a timely notice of disagreement (NOD) with respect to denial of his diabetes mellitus, type II, service connection claim.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Generally, when a matter is remanded for the issuance of a SOC, the Board refrains from undertaking any additional development, given the absence of any perfected appeal.  Here, however, the adjudication of the service connection claim for diabetes mellitus, type II, may impact the respective bilateral wrist and bilateral lower extremity service connection claims presently within the Board's jurisdiction.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  Given the intertwined nature of the respective claims, the Board finds that the development efforts directed above must include the matter of diabetes mellitus, type II.  The Board notes that, consistent with the Federal Circuit's recent observation in Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011) that no law or regulation precludes VA from providing additional assistance in developing a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011).  Therefore, the Board may properly direct additional development efforts related to the Veteran's service connection claim for diabetes mellitus, type II.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his wrist and lower extremity symptomatology, as well as for his diabetes mellitus symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Ask the Veteran to identify all sources of private treatment, hospitalization and evaluation, he has received for any respective (I) diabetes mellitus, type II, (II) wrist, and (III) lower extremity conditions, since June 2008, to include private physician J. Castillo.  The RO shall then undertake appropriate efforts to attempt to obtain any identified records.  

3.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security Administration disability benefits and any medical records concerning that claim and, if any provided in CD-ROM/digital format, all records should be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

4.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's respective (I) diabetes mellitus, type II, (II) wrist and (III) lower extremity conditions, dated since August 2009.  Any negative response should be in writing and associated with the claims folder.

5.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for appropriate a VA examination to determine the nature, extent, onset and etiology of any diabetes mellitus, type II, disability.  The claims folder should be made available to, and reviewed by the examiner, with such review noted in the provided examination report.  The examiner should record the full history of the claimed disorder, including the Veteran's account of symptomatology and the relevant medical evidence of record.  

The examiner should indicate whether the Veteran has or does not have diabetes mellitus, type II.  Then, the examiner must state whether it is at least as likely as not that any diagnosed diabetes mellitus (I) had its onset during the Veteran's period of military service or within one year of service discharge; and/or (II) is related to his military service, to include herbicide exposure.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's account of symptomatology; (II) a July 2008 VA treatment record; (III) respective July 2008 and August 2009 VA examination reports; and any other medical evidence deemed pertinent.   

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  All indicated studies and all findings should be reported in detail.  

6.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for appropriate a VA examination to determine the nature, extent, onset and etiology of any orthopedic and neurologic impairment related to the Veteran's (I) left and right wrists and (II) bilateral lower extremities.  The claims folder should be made available to, and reviewed by the examiner, with such review noted in the provided examination report.  The examiner should record the full history of the respective disorders, including the Veteran's account of symptomatology and the relevant medical evidence of record.  

The examiner should identify all wrist and lower extremity pathology found to be present, if any.  Then, the examiner must state whether it is at least as likely as not that any diagnosed condition (I) had its onset during the Veteran's period of military service; (II) is related to his military service, to include herbicide exposure; and (III) was caused and/or aggravated by any service connected condition, to include any diagnosed diabetes mellitus, type II.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's account of symptomatology; (II) a July 2008 VA treatment record; (III) respective July 2008 and August 2009 VA examination reports; and any other medical evidence deemed pertinent.   

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  All indicated studies and all findings should be reported in detail.  

7.  Upon competition of the aforementioned development, the RO must readjudicate the service connection claim for diabetes mellitus, type II, to include as secondary to herbicide exposure, and issue to the Veteran an SOC for this claim, to include notification of the need to file a timely Substantive Appeal to perfect appellate review on this issue.  

8.  Then, readjudicate the present claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


